internal_revenue_service national_office technical_advice_memorandum number release date cc dom p si b5 index numbers control number tam-106279-99 district_director taxpayer’s name taxpayer’s id number taxpayer’s address tax years involved date of conference jul legend taxpayer seller subsidiary a subsidiary b station a station b type a contracts type b contracts type c contracts tam-106279-99 issues the first issue is whether the newly-formed subsidiaries of the taxpayer an affiliated_group that files a consolidated_return are considered to be in existence for the taxpayer’s entire consolidated_return tax_year regardless of when the subsidiaries were formed during the year for purpose of the short taxable_year rules in revproc_89_15 1989_1_cb_816 the second issue is whether certain license payments under the contracts assumed by the taxpayer’s subsidiaries in the acquisition of television business_assets are assumed_liabilities under sec_461 and sec_1060 of the internal_revenue_code that must be taken into account as part of the purchase_price if these payments are assumed_liabilities must they be capitalized into the basis of the contracts and amortized as sec_197 intangibles under sec_197 conclusions the taxpayer's newly-formed subsidiaries are deemed to have been in existence for the entire consolidated_return tax_year even if that would cause the recovery_period of property placed_in_service by the newly-formed subsidiaries to begin before the subsidiaries were formed to the extent a taxpayer’s subsidiary was obligated to make payments under the type a contracts payments under the type b contracts for runs that had been delivered at the time of the acquisition and payments under the type c contracts for episodes that had been delivered at the time of the acquisition the taxpayer subsidiary incurred liabilities within the meaning of sec_461 these liabilities are treated as assumed_liabilities each taxpayer subsidiary must include the liabilities it assumed in the amount of consideration to be allocated under sec_1060 at the time of the acquisition the taxpayer’s subsidiaries did not incur any liabilities for undelivered episodes under the type c contracts or for each undelivered run under the type b contracts because there was no fixed liability and because economic_performance had yet to occur the contracts constitute an interest in a film for purposes of sec_197 thus the fair_market_value of each amortizable sec_197 intangible under sec_197 is the fair_market_value paid_by a subsidiary for the contract plus the amount of any associated assumed_liabilities tam-106279-99 facts the taxpayer uses the accrual_method of accounting subsidiary a and subsidiary b were formed by the taxpayer as wholly-owned subsidiaries in for the purpose of acquiring owning and operating the broadcast television assets of station a and station b the stations respectively the taxpayer had originally entered into a contract with the seller to acquire these properties on but assigned its rights under the contract to its subsidiaries in an assignment of rights and obligations dated according to the taxpayer the closings of subsidiary a's and subsidiary b's acquisitions of station a and station b took place on and respectively for and the taxpayer claimed aggregate depreciation_deductions of dollar_figure and dollar_figure respectively for the station a tangible_property acquired by subsidiary a in and dollar_figure and dollar_figure respectively for the station b tangible_property acquired by subsidiary b in the taxpayer calculated its depreciation_deductions for the tangible_property by using the half-year_convention under sec_168 of the code for the personal_property placed_in_service by the subsidiaries in and the mid-month_convention under sec_168 for all real_property placed_in_service by the subsidiaries in as part of the acquisitions of the stations the subsidiaries acquired from the seller certain licensing agreements to broadcast syndicated television programs contract or contracts the stations did not acquire any ownership_interest in the programs themselves the contracts granted to the stations the right to broadcast episodes of particular programs in their entirety in a specific geographical area the stations did not acquire title to the programs the contracts generally prohibited the stations from broadcasting any episode without displaying the copyright notice of the licensor moreover under the contracts the stations generally were prohibited from sublicensing or relicensing the programs or even copying or recording the programs according to the taxpayer each contract specifies the number of episodes of a particular television series available for broadcast the number of times each episode may be broadcast referred to in the industry as the number of runs the duration of the agreement the price per episode and the payment terms a typical contract required ratable payments over the term of the contract or a down payment of to with the balance due in equal installments over the remaining term of the contract generally a licensee would not have any obligation to make payment to the licensor to the extent the programs or films were not made available the contracts typically provide that an episode may be withdrawn from the license or the contract could be terminated if a the episode is not released or does not continue in national syndication b the licensor determines that the broadcast of the episode would infringe on the rights of others violate law or subject the licensor to tam-106279-99 litigation or c the copyright covering the material upon which the episode was based expires if an episode is withdrawn the licensor generally has the right to substitute a comparable episode or extend the license term until the episode becomes available there are three basic types of contracts under the type a contracts licensed programming is provided to a station prior to the first showing of an episode and is libraried by the station that is the station retains actual physical possession of the licensed episode during the period of the contract under the type b contracts licensed episodes are provided to a station in advance of each showing of an episode the period in advance of which the episodes are provided to the station ranged from days to weeks under the type c contracts licensed episodes are provided to a station by satellite on the day of broadcast subsidiary a and subsidiary b treated the acquisitions as applicable asset acquisitions and each filed form_8594 asset acquisition statement under sec_1060 for each acquisition for subsidiary a's acquisition of station a assets on the taxpayer elected under sec_1_197-1t of the temporary income_tax regulations to retroactively apply sec_197 to all eligible sec_197 intangibles acquired by the taxpayer after date and before date subsidiary b's acquisition of station b occurred on after date the effective date of sec_197 both subsidiary a and subsidiary b treated the contracts as amortizable sec_197 intangibles under sec_197 and began to amortize the claimed fair market values of the intangibles over the 15-year period beginning with the month in which the intangibles were acquired thus subsidiary a claimed dollar_figure and dollar_figure in amortization deductions on its contracts for and respectively and subsidiary b claimed dollar_figure and dollar_figure in amortization deductions on its contracts for and respectively in addition both subsidiaries treated the remaining payments under the contracts in the following manner for contracts having a remaining term of one year or less as of the date_of_acquisition the subsidiaries deducted the same amounts of license fees for both book and tax purposes for contracts having a remaining term of more than one year the subsidiaries applied different expense methodologies for book and tax purposes for book purposes the license fees paid under the contracts were expensed based on the sum-of-the-years-digits method while for tax purposes the license fees were expensed based on the number of runs in each year tam-106279-99 law and analysis for issue sec_167 provides that there shall be allowed as a depreciation deduction a reasonable allowance for the exhaustion wear_and_tear including a reasonable allowance for obsolescence -- of property_used_in_the_trade_or_business or of property_held_for_the_production_of_income sec_168 provides that except as otherwise provided in sec_168 the depreciation deduction provided by sec_167 for any tangible_property shall be determined by using the applicable_depreciation_method the applicable_recovery_period and the applicable convention sec_168 provides that for purposes of sec_168 except as otherwise provided in sec_168 the applicable convention is the half-year_convention sec_168 defines the half-year_convention as a convention that treats all property placed_in_service during any taxable_year or disposed of during any taxable_year as placed_in_service or disposed of on the mid-point of the taxable_year sec_168 provides that in the case of a nonresidential_real_property b residential_rental_property and c any railroad_grading_or_tunnel_bore the applicable convention is the mid-month_convention sec_168 defines the mid-month_convention as a convention that treats all property placed_in_service during any month or disposed of during any month as placed_in_service or disposed of on the mid-point of the month sec_168 provides that except as provided in regulations if during any taxable_year -- i the aggregate bases of property to which sec_168 applies placed_in_service during the last months of the taxable_year exceed ii percent of the aggregate bases of property to which sec_168 applies placed_in_service during the taxable_year the applicable convention for all property to which sec_168 applies placed_in_service during the taxable_year shall be the mid-quarter convention sec_1_168_d_-1 provides in part that under sec_168 the mid-quarter convention applies to depreciable_property other than certain real_property described in sec_168 placed_in_service during a taxable_year if the aggregate basis_of_property placed_in_service during the last three months of the taxable_year exceed sec_40 percent of the aggregate basis_of_property placed_in_service during the taxable_year the 40-percent test thus if the depreciable_property is placed_in_service during a taxable_year that consists of three months or less the mid-quarter convention applies to the property sec_1_168_d_-1 provides that in the case of a consolidated_group as defined in sec_1_1502-1 all members of the group that are included on the consolidated_return are treated as one taxpayer for purposes of applying the 40-percent tam-106279-99 test thus the depreciable bases of all property placed_in_service by members of a consolidated_group during a consolidated_return_year are taken into account unless otherwise excluded in applying the 40-percent test to determine whether the mid-quarter convention applies to property placed_in_service by the members during the consolidated_return_year sec_1_168_d_-1 provides that in the case of a corporation formed by a member or members of a consolidated_group and that is itself a member of the consolidated_group newly-formed subsidiary the depreciable bases of property placed_in_service by the newly-formed subsidiary in the consolidated_return_year in which it is formed is included with the depreciable bases of property placed_in_service during the consolidated_return_year by the other members of the consolidated_group in applying the 40-percent test if depreciable_property is placed_in_service by a newly-formed subsidiary during the consolidated_return_year in which it was formed the newly-formed subsidiary is considered as being in existence for the entire consolidated_return_year for purposes of applying the applicable convention to determine when the recovery_period begins the example in sec_1_168_d_-1 illustrates the provision in sec_1 b ii assume a member of a consolidated_group that files its return on a calendar-year basis forms a subsidiary on august the subsidiary placed depreciable_property in service on august if the mid-quarter convention applies to property placed_in_service by the members of the consolidated_group including the newly-formed subsidiary the property placed_in_service by the subsidiary on august is deemed placed_in_service on the mid-point of the third quarter of the consolidated_return_year ie august if the mid-quarter convention does not apply the property is deemed placed_in_service on the mid-point of the consolidated_return_year ie july revproc_89_15 1989_1_cb_816 provides guidance for computing depreciation allowances for tangible_property under sec_168 when the property is placed_in_service in a taxable_year of less than full months a short taxable_year under sec_4 a i of revproc_89_15 c b pincite property subject_to the half-year_convention is deemed placed_in_service or disposed of on the mid-point of the taxable_year in which the property is placed_in_service or disposed of for a short taxable_year that begins on the first day of a month or ends on the last day of a month the taxable_year for purposes of sec_168 consists of the number of months in the taxable_year for this purpose if the short taxable_year includes part of a month the entire month shall in general be included in the number of months in the taxable_year the mid-point of the taxable_year is then determined by dividing the number of months in the taxable_year by for example a short taxable_year that begins on june and tam-106279-99 ends on december consists of months and the mid-point of the taxable_year is the middle of september property is treated as placed_in_service or disposed on this mid-point under section dollar_figure of revproc_89_15 c b pincite to determine the depreciation allowance for the first taxable_year in the recovery_period when the year is a short taxable_year the taxpayer must initially determine the depreciation attributable to the first recovery year the depreciation attributable to the first recovery year is obtained by multiplying the taxpayer’s basis in the property by the applicable depreciation_rate the depreciation allowance allocable to the first taxable_year is then obtained by multiplying the depreciation attributable to the first recovery year by a fraction the numerator of which is the number of months including fractions of months the property is deemed to be in service during the taxable_year taking into account the applicable convention and the denominator of which i sec_12 the district_director does not dispute that the station a and station b tangible_personal_property placed_in_service by subsidiary a and subsidiary b respectively qualify for the half-year_convention under sec_168 nor does the district_director dispute that all members of the taxpayer's affiliated_group that are included on its consolidated_return are treated as one taxpayer for purposes of applying the 40-percent test under sec_1_168_d_-1 and that the taxpayer is not required to use the mid-quarter convention under sec_168 in rather the district_director contends that the short taxable_year rules in revproc_89_15 apply in calculating the amount of depreciation allowable for the first recovery year that subsidiary a and subsidiary b acquired station a and station b respectively because in the subsidiaries were in existence for a taxable_year of less than full months however the example in sec_1_168_d_-1 demonstrates that property placed_in_service by a newly-formed subsidiary can be deemed placed_in_service under the half-year_convention of sec_168 before the newly-formed subsidiary came into existence in the example the newly-formed subsidiary was formed on august the consolidated_group files its returns using a calendar_year if the half-year_convention applies the convention deems the property placed_in_service on the mid-point of the consolidated_return_year which was july the example concludes that the newly-formed subsidiary is entitled to six months of depreciation regardless of the fact that it was in existence for only five months if the short taxable_year rules of revproc_89_15 applied under sec_4 a i of revproc_89_15 the mid-point of the newly-formed subsidiary's taxable_year would be the middle of october months not july the half-year and mid-quarter convention regulations in sec_1_168_d_-1 were promulgated as a final_regulation in if the regulations conflict with revproc_89_15 the regulation controls however we see no conflict between sec_1_168_d_-1 and revproc_89_15 revproc_89_15 does not address if and how the short taxable_year tam-106279-99 rules apply to property placed_in_service by members of affiliated groups filing consolidated_returns moreover treating the newly-formed subsidiaries as in existence for the entire consolidated_return tax_year is consistent with the rule in sec_168 which provides step-in-the-shoes treatment for transfers of depreciable_property between members of an affiliated_group filing a consolidated_return the taxpayer could have acquired the station a and station b broadcast television property itself instead the taxpayer formed new subsidiaries to acquire the property consistent with the policy behind sec_168 the allowable_depreciation deductions for the property should be the same whether the taxpayer or the subsidiaries acquired the property if the subsidiaries were separate divisions of the taxpayer not separate corporate affiliates the taxpayer would be entitled to six months of depreciation by use of the half-year_convention under sec_168 in the taxpayer and its affiliates were not required to use the mid-quarter convention under sec_168 for depreciable_property placed_in_service during that year the taxpayer was entitled to use the half-year_convention under sec_168 accordingly for purposes of calculating the allowable_amount of depreciation using the half-year_convention subsidiary a and subsidiary b are deemed to have been in existence for the taxpayer's entire consolidated_return tax_year the taxpayer's application of the half-year_convention to its consolidated_return_year was proper law and analysis for issue the district_director contends that the license payments assumed by the subsidiaries under the contracts are assumed_liabilities for purposes of sec_461 which must be included in the consideration paid to acquire station a and station b broadcast television assets and allocated under sec_1060 the district_director also contends that these assumed_liabilities must be capitalized into the contracts and amortized as sec_197 intangibles under sec_197 on the other hand the taxpayer argues that the obligations to pay the license fees under the contracts were not assumed_liabilities at the time the subsidiaries acquired the stations because the licensors had the right to withdraw programming in addition the taxpayer argues that the contracts are supplier-based contracts for purposes of the economic_performance rules under sec_461 and sec_197 sec_461 governs the determination of when a liability is incurred and taken into account for accrual_method taxpayers a liability is incurred and taken into account in the year in which the liability is fixed -- that is generally the year in which the liability becomes an enforceable obligation and the amount of the liability can be determined with reasonable accuracy in addition sec_461 specifies that a liability is not incurred any earlier than the year in which economic_performance occurs once a liability is incurred under sec_461 the characterization of that liability is made as either a deductible expense or a capital_expenditure sec_1_461-1 for the reasons described below we conclude that a liability was incurred for the type a contracts the tam-106279-99 delivered but not paid for runs under the type b contracts and the delivered but not paid for episodes under the type c contracts as of the acquisition_date however a liability was not incurred as of the acquisition_date for the type c contracts to the extent episodes had not been delivered and the type b contracts to the extent runs had not been delivered as of that date because the liabilities under those contracts were not fixed and economic_performance had not occurred the obligations under the type c contracts to the extent episodes were not delivered and the type b contracts to the extent runs were not delivered as of the acquisition_date are not fixed because those agreements are executory under the agreements the stations have no obligation to make payments unless the syndicator provides programming executory contracts are not a fixed liability within the meaning of sec_461 see 481_us_239 filing of insurance claims is necessary to fix liability even though services may already have been performed in addition the obligations under the type c contracts to the extent episodes were not delivered and the type b contracts to the extent runs were not delivered as of the acquisition_date have not satisfied the economic_performance requirements of sec_461 under those agreements the stations have the right to receive syndicated television programming sec_1_461-4 provides generally that if a liability of a taxpayer arises out of the providing of services or property to the taxpayer by another person economic_performance occurs as the services or property is provided accordingly to the extent episodes for the type c contracts or runs for the type b contracts had not been delivered as of the acquisition_date the economic_performance requirement will be satisfied no earlier than when each episode type c contracts or run type b contracts is provided to the stations in contrast the obligations under the type a contracts the type b contracts to the extent runs were delivered as of the acquisition_date and the type c contracts to the extent episodes were delivered as of the acquisition_date are properly treated as incurred under sec_461 delivery of the episodes type a contracts and type c contracts and runs type b contracts fixed the liabilities and also satisfied the economic_performance requirement under sec_1060 an applicable_asset_acquisition is an acquisition of a trade_or_business in which the purchaser's basis is determined wholly by the consideration paid sec_1_1060-1t c defines the purchaser's consideration as the cost of the assets sec_1012 provides that unless otherwise provided the basis_of_property shall be its cost liabilities that a taxpayer assumes in connection with the acquisition of property are generally considered part of the taxpayer's cost the amount_paid generally includes liabilities that encumber the property when acquired or liabilities assumed by the taxpayer in acquiring the property see 331_us_1 tam-106279-99 assumed_liabilities are part of the consideration paid_by each taxpayer subsidiary for the assets it acquired thus each taxpayer subsidiary must include the liabilities it assumed in the amount of consideration to be allocated under sec_1060 sec_1060 of the code provides that consideration shall be allocated among the assets acquired in the same manner as amounts are allocated under sec_338 sec_1_1060-1t d prescribes rules for allocating consideration among assets sec_1_1060-1t d generally requires a residual_method of allocation under sec_197 a taxpayer is entitled to an amortization deduction for any amortizable sec_197 intangible the amount of the deduction is determined by amortizing the adjusted_basis for purposes of determining gain of the intangible ratably over the 15-year period beginning with the month in which the intangible was acquired sec_197 defines the term amortizable sec_197 intangible to mean any sec_197 intangible -- a which is acquired by the taxpayer after the date of enactment of sec_197 and b which is held in connection with the conduct_of_a_trade_or_business or an activity described in sec_212 sec_197 defines the term sec_197 intangible to mean a goodwill b going_concern_value c any of the following intangible items i workforce in place including its composition and terms and conditions contractual or otherwise ii business books_and_records operating systems or any other information base including lists or other information with respect to current or prospective customers iii any patent copyright formula process design patent knowhow format or other similar item iv any customer-based_intangible v any supplier-based_intangible and vi any other similar item d any license permit or other right granted by a governmental_unit or an agency_or_instrumentality thereof e any covenant_not_to_compete or other arrangement to the extent such arrangement has substantially the same effect as a covenant_not_to_compete entered into in connection with an acquisition directly or indirectly of an interest in a trade_or_business or substantial portion thereof and f any franchise trademark or trade_name for purposes of sec_197 sec_197 defines the term supplier-based_intangible to mean any value resulting from future acquisitions of goods or service sec_1 sec_1_1060-1t d of the temporary regulations was amended on date to reflect five classes of assets previously there had been four classes it appears the taxpayer is using the allocation method provided in sec_1_1060-1t d as amended the taxpayer is entitled to use the amended version of sec_1_1060-1t d if sec_197 applies to any of the acquired assets and if the taxpayer and related parties consistently apply the amended regulations to all transactions in which agub as defined in sec_1 b -1 madsp as defined in sec_1 h -1 or consideration must be allocated under sec_338 or sec_1060 tam-106279-99 pursuant to relationships contractual or otherwise in the ordinary course of business with suppliers of goods or services to be used or sold by the taxpayer sec_197 excludes from the definition of a sec_197 intangible any interest in a film sound_recording video tape book or similar_property unless such intangible is acquired in a transaction involving the acquisition of a trade_or_business the legislative_history of sec_197 states that the term sec_197 intangible includes any patent copyright formula process design pattern know-how format or other similar item for this purpose the term sec_197 intangible is to include package designs computer_software and any interest in a film sound_recording video tape book or other similar_property the term sec_197 intangible includes any supplier-based_intangible which is defined as the value resulting from the future acquisition of goods or services pursuant to relationships contractual or otherwise in the ordinary course of business with suppliers of goods or services to be used or sold by the taxpayer thus for example the portion if any of the purchase_price of an acquired trade_or_business that is attributable to the existence of a favorable relationship with persons that provide distribution services for example favorable shelf or display space at a retail_outlet the existence of a favorable credit rating or the existence of favorable supply contracts is to be amortized over the 15-year period h_r conf_rep no 103d cong 1st sess 1993_3_cb_393 the legislative_history of sec_197 further indicates that the term sec_197 intangible does not include any interest including an interest as licensee in a film sound_recording video tape book or other similar_property including the right to broadcast or transmit a live event if the interest is not acquired in a transaction or series of related transactions that involves the acquisition of assets that constitute a trade_or_business or a substantial portion of a trade_or_business h_r conf_rep no pincite c b pincite the taxpayer contends that the contracts are not interests in a film under sec_197 because the subsidiaries did not own the underlying television programming the taxpayer’s subsidiaries had no right to sublicense the programming or the ability to exploit other than by broadcasting the programming within specifically defined number time and geographic limits neither subsidiary could broadcast clips of the programming and each of them was required to display the owner’s copyright when broadcasting the programs instead the taxpayer contends that the contracts are supplier-based intangibles under sec_197 and the subsidiaries’ revenues were derived from the sale of advertising time during the television programs which they broadcast they filled programming schedules by acquiring licenses to broadcast programs thus according to the taxpayer the contracts represented contractual relationships with suppliers of tam-106279-99 television programming if the contracts are treated as supplier-based intangibles the taxpayer argues that only the premiums_paid for the contracts in connection with the acquisition of the stations constitute amortizable sec_197 intangibles under sec_197 any interest in a film including an interest as a licensee is an amortizable sec_197 intangible if acquired as part of the acquisition of a trade_or_business in the present case the taxpayer’s subsidiaries acquired the contracts as part of the acquisition of television station businesses consequently the fair_market_value of the amortizable sec_197 intangibles is the fair_market_value paid_by the subsidiaries for the contracts plus the amount of any associated assumed_liabilities moreover each contract is a separate sec_197 intangible and may not be netted for purposes of sec_197 caveat a copy of this technical_advice_memorandum is to be given to the taxpayer sec_6110 provides that it may not be used or cited as precedent - end -
